Citation Nr: 1212214	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  01-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disability.

4. Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to December 1984 and from November 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In September 2009, the appellant testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This case was previously before the Board in January 2010, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  

Unfortunately, still further development is required before the Board can adjudicate the Veteran's pending claims.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

The issues of whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for hypertension and vision loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO has not complied with the Board's January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  As noted in the previous Board remand, the Veteran's claims of entitlement to service connection for a low back disability, bilateral hearing loss, and a skin disability were initially denied by the RO in an August 1997 rating decision.  No appeal was taken from that determination, and it is final.  See 38 U.S.C.A. § 7105 (West 2002).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claims.

Also as noted in the January 2010 Board remand, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, despite the Board's specific instructions in the aforementioned remand, the Veteran has not received adequate VCAA notice with regard to his petitions to reopen his previously denied claims of entitlement to service connection for a low back disability, bilateral hearing loss, and a skin disability.   The Board acknowledges that the Veteran was provided VCAA notice letters, but again finds that these letters were insufficient.  

In this regard, the Board notes that, the VCAA letters provided an erroneous explanation of the information and evidence necessary to substantiate a petition to reopen a previously denied claim, and only discussed the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a skin disability.  Specifically, the RO apprised the Veteran of the new regulations redefining what constitutes "new and material evidence."   However, the Veteran filed his petitions to reopen in February 2000, and these specific provisions are applicable only to claims filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Likewise, the RO did not clarify the types of assistance VA will provide to a claimant attempting to reopen a previously denied, and unappealed, claim.  Although additional VCAA notice letters were issued to the Veteran in January 2010, June 2011, and August 2011, the letters again apprised the Veteran of the new regulations redefining what constitutes "new and material evidence," which are applicable only to claims filed on or after August 29, 2001.  The record reflects that the RO, as noted in an internal memorandum dated August 2011, is aware of the distinction between the original and revised versions of 38 C.F.R. § 3.156(a), but the record does not reflect that this error has been rendered nonprejudicial by actual knowledge on the part of the Veteran.  In this regard, the Board notes that no statement of the case, nor supplemental statement of the case, has been issued which contains the correct version of 38 C.F.R. § 3.156.  As such, the record does not reflect that the issue on appeal has been considered by the AOJ pursuant to the correct law.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  According to the Court, in the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Further, in providing instruction as to what information would be considered "new and material", the Court indicated that "material" evidence would include (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  "New" evidence would be considered new only if it had not been submitted previously to VA and was neither "cumulative nor redundant" of evidence already in the record.  

In this light, the more recent, post-remand January 2010, June 2011, and August 2011 VCAA notification letters sent to the Veteran are insufficient.  Although these letters indicated what type of evidence would qualify as "new" evidence and specifically informed the veteran as to what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials, the VCAA letters did not inform the Veteran that new and material evidence, pursuant to the previous version of 38 C.F.R. § 3.156(a), in effect prior to August 29, 2001, could be submitted to reopen his claims.  

In view of the foregoing, the Board finds that the claims must be remanded for compliance with the VCAA and recent case law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA will seek to provide and which evidence the claimant is to provide, is remandable error).  

Additionally, the Board notes that, in March 2010, the RO adjudicated the Veteran's claim of entitlement to service connection for a prostate disability; the Veteran filed a notice of disagreement (NOD), the RO issued a statement of the case (SOC), and the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals).  However, copies of the rating decision, NOD, and SOC have not been associated with the claims file.  These documents must be associated with the claims file.  The Board also notes that, in his November 2011 VA Form 9, the Veteran requested a videoconference hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)) at his local regional office; the Veteran has not indicated that he wishes to withdraw his hearing request and as such, the Veteran should be afforded an opportunity to provide testimony as to the issue on appeal via videoconference hearing.  In this regard, the Board notes that, in his November 2011 VA Form 9, the Veteran requested a videoconference hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)) at his local regional office.  See 38 C.F.R. §§ 20.700, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice letter under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b).  The letter must:  (a) inform him of the information and evidence that is necessary to reopen his previously denied claims for service connection of a low back disability, bilateral hearing loss, and a skin disability, in compliance with the previous version of 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001) and the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006)); (b) inform him of the information and evidence that VA will seek to provide; (c) inform him of the information and evidence he is expected to provide; and (d) request that he provide any evidence in his possession pertaining to his claims to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003).  The Veteran should also be apprised again of the basis for the prior final denial, and informed of what evidence would be necessary to substantiate the element or elements required to establish service connection for a low back disability, bilateral hearing loss, and a skin disability that were found insufficient in the previous denials.

2.  Thereafter, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and readjudicate the claims to reopen on appeal.  If the benefits sought remain denied, the RO should issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

3. Copies of the rating decision, notice of disagreement, and statement of the case should be associated with the Veteran's claims file and the Veteran should be contacted to determine if he still desires a hearing before a Veterans Law Judge of the Board at his local regional office, including via videoconference.  If such hearing is desired, he should be scheduled for a hearing in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the Veteran at his most recent address of record and a copy of such notice shall be associated with the Veteran's claims file.  

Thereafter, the case should be returned to the Board, if in order.  

The purpose of this remand is to afford the veteran due process of law, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



